 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 538Brylane, L.P., Employer-Petitioner and Midwest Joint Board, Union of Needletrades, Industrial and Textile Employees (UNITE), AFLŒCIOŒCLC.  Case 25ŒRMŒ597 November 20, 2002 ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT The National Labor Relations Board has considered the Employer-Petitioner™s request for review of the Regional Director™s Decision and Order pertinent portions of which are attached as an appendix.  The request is denied as it raises no substantial issues warranting review. We agree with the Regional Director, for the reasons he expressed, and for the reasons set forth in New Otani Hotel & Garden, 331 NLRB 1078 (2000), that the Un-ion™s request for a neutrality and card check agreement did not constitute a demand for recognition within the meaning of Section 9(c)(1)(B) of the Act.1  Thus, con-trary to our dissenting colleague, we deny review of the Regional Director™s decision to dismiss the Employer™s petition for an election.  MEMBER LIEBMAN, concurring. I join Member Bartlett in denying review of the Re-gional Director™s decision to dismiss the Employer™s peti-tion in this case.  I agree that, under New Otani Hotel & Garden, 331 NLRB 1078 (2000), the Union™s request for a neutrality and card check agreement did not constitute a demand for recognition within the meaning of Section 9(c)(1)(B) of the Act.  See also the plurality opinion in Rapera, Inc., 333 NLRB 1287 (2001) (opinion of Mem-bers Liebman and Walsh).  My dissenting colleague, how-ever, has made other contentions that were not raised or litigated by the parties in this case.  Although it is unnec-essary to rule on those contentions, I write separately in order to make the following observations: First, based on his incorrect assumption that the Un-ion™s conduct amounts to a request for recognition by a labor organization that does not actually represent a ma-jority of the Employer™s employees, my colleague posits that such a request would be unlawful.  He cites no au-thority for this proposition, however, and I know of none.  Although acceptance of recognition by a minority union is clearly a violation of Section 8(b)(1)(A),1 there is no                                                             of Act).                                                           1 Member Bartlett agrees that the request for review does not raise any issues warranting review.  He does not address any additional issues raised by the dissent.  Member Bartlett expresses no view on the correctness of the decision in New Otani.  In the absence of a three-member Board majority to reconsider that decision, however, he agrees that it is controlling in this case and that review should be denied. 1 Ladies™ Garment Workers (Bernhard-Altmann Corp.) v. NLRB, 366 U.S. 731 (1961). authority for the proposition that a request for recogni-tion by a minority union would violate the Act.  See NLRB v. Teamsters Local 639 (Curtis Bros.), 362 U.S. 274 (1960) (peaceful picketing by a union which does not represent a majority of employer™s employees to compel immediate recognition does not violate Section 8(b)(1)(A)). Similarly, my colleague cites no authority for his con-tention that the Union has violated the Act by asking the Employer to enter an agreement for neutrality and a card check, before it has actually been certified or recognized as the majority representative of the Employer™s employ-ees under Section 9(a) of the Act.  The proposition that a labor organization cannot lawfully deal with an employer regarding the mechanism for demonstrating its majority status until it has actually demonstrated its majority status to the Employer™s satisfaction is, at best, counterintuitive.  But in any event, neither the Board nor the courts have ever held that it is per se unlawful for a union to negotiate or enter into any type of an agreement with an employer simply because, at the time of the agreement, the union does not represent the employer™s employees under Section 9(a) of the Act.  Cf. Retail Clerks Locals 128 and 633 v. Lion Dry Goods, Inc., 369 U.S. 17 (1962) (strike settlement agreement between employer and union which acknowledges that it does not represent employees under Section 9(a) nevertheless en-forceable under Section 301Finally, my dissenting colleague contends that the Un-ion™s request for a neutrality and card check agreement ﬁappears to be unlawful under Section 302 of the Labor Management Reporting and Disclosure Act, 29 USC 186,ﬂ because such an agreement is a ﬁthing of valueﬂ to the Union.2  Once again, my colleague cites no authority for this novel proposition.  In fact, Section 302 is a criminal statute that is aimed at the ills of bribery and extortion in labor relations,3 and thus it would not appear  2 Sec. 302 provides, in pertinent part, as follows: (a)  It shall be unlawful for any employer . . . to pay, lend, or deliver, or agree to pay, lend, or deliver, any money or other thing of valueŠ (1) to any representative of any of his employees who are employed in an industry affecting commerce; or (2) to any labor organization, or any officer or employee thereof, which represents, seeks to represent, or would admit to membership, any of the employees of such employer who are employed in an industry affecting commerce . . .  (b) It shall be unlawful for any person to request, demand, re-ceive, or accept, or agree to receive or accept, any payment, loan, or delivery of any money or other thing of value prohibited by subsection (a) of this section. 3 ﬁThe purpose of sec. 302 is to ‚punish certain criminal activity in the conduct of union affairs, and thereby help to drive criminals from the labor movement.™ﬂ  Central States Southeast & Southwest Areas 338 NLRB No. 65  BRYLANE, L.P. 539to be concerned at all with this type of organizational 
activity. See 
Wyman-Gordon Co. v. NLRB
, 397 F.2d 394, 396 (1st Cir. 1968), judgment reversed on other grounds, 
394 U.S. 759 (1969) (court rejects employer™s argument 
that compelling it to provide an ﬁ
Excelsiorﬂ list of em-
ployee names and addresses would force it to provide a 

ﬁthing of valueﬂ to the union in violation of Section 302).  

A logical extension of my colleague™s argument would 
be to hold that when an employer extends unlawful rec-
ognition to a minority union under Section 8(a)(2), the 
recognition would also violate Section 302.  To my 
knowledge, however, no court has ever held that an em-
ployer that violates Section 8(a)(2) in such a manner also 
commits a criminal violation of Section 302. 
In any event, I prefer to address myself to the argu-
ments that were actually presented to us by the parties, 

and having fully considered those arguments, I agree that 
we should deny review of the Regional Director™s Deci-
sion and Order. 
 MEMBER COWEN, dissenting. 
I would grant review and remand this case to the Re-
gional Director to reinstate and process the petition.   
Midwest Joint Board, Union of Needletrades, Indus-
trial and Textile Employees (UNITE), AFLŒCIOŒCLC 
(Union) has clearly made a demand for recognition 
within the meaning of Section 9(c)(1)(B) of the Act by 
requesting that the Employer enter into a neutrality/card 
check agreement.  By making this request, the Union 
seeks to determine the method by which the Employer™s 

employees will express their choice regarding union rep-
resentation.  It is self-evident that such an agreement 
resolves a topic of great interest to those employees, and 
as such it would be a topic of mandatory bargaining if 
the employees were represented by a union.  
In my view, a request by a union that seeks to deal with 
an employer concerning a topic that otherwise would be a 
topic of mandatory bargaining is, in fact, a demand for 
recognition within the meaning of Section 9(c)(1)(B) of 
the Act, at least with regard to that topic.  An employer 
faced with such a request ma
y either extend recognition if it is satisfied that the union actually represents a majority 
of its employees, or it may deny that request, or it may 
turn to the Board to resolve this question.  The Employer 

here turned to the Board, and we should resolve the ques-
tion through a secret-ballot election. 
As an additional matter, I note that the Union here 
does not actually claim to be the majority representative 
                                                                                            
 Pension Fund v. Kraftco
, 799 F.2d 1098 (6th Cir. 1986), cert. denied 
479 U.S. 1086 (1987), quoting H.R. Rep. No. 741 86th Cong. 1st Sess., 
reprinted in 1959 U.S. Code Cong. & Ad. News 2433.  See also S. Rep. 
187, 86th Cong., 1st Sess., at 13 (1959), reprinted in 1 Leg. Hist. 
(LMRDA 409). 
of the Employer™s employees.  Under these circum-
stances, the Union™s demand is actually a demand for 
recognition in the absence of majority status, and as 
such, is unlawful.  Clearly, the Union has sought an 
agreement with the Employer
 regarding the Employer™s 
employees, and it is equally cl
ear that the Union is not currently the representative of those employees under 

Section 9(a) of the Act.  Si
nce only a 9(a) representative 
may lawfully deal with an employer concerning wages, 
hours or other terms or cond
itions of employment, the 
Union™s request for such dealing is unlawful.   
Finally, since a neutrality/card check agreement is a 
ﬁthing of valueﬂ to the Union, and no exception appears 
to apply, its request for a neutrality/card check agreement 
also appears to be unlawful under Section 302 of the La-
bor-Management Reporting and Disclosure Act, 29 
U.S.C. 186. 
For all the forgoing reasons, I would grant review and 
remand this case to the Regional Director to reinstate and 
process the petition.  
My concurring colleague says that a 
request for recognition by a minority union would not violate the 
Act.  Accepting that propos
ition arguendo, it does not aid my colleague™s position.  My point is 
not that the union 
request for recognition was unlawful. Rather, my point is 

that there was in fact a request for recognition, and thus 
the RM should be processed. 
My colleague acknowledges that a 
grant 
of recognition 
to a minority union would be unlawful.  Thus, the Board 

has two choices in this case.  It can dismiss the RM peti-
tion and permit minority recognition to occur.  Or, it can 
process the RM petition, hold a democratic election and 
thereby avoid minority recognition.  I would adopt the 
latter course. 
My colleague also asserts that an agreement between an employer and a minority union is lawful.  She cites 
Retail Clerks Locals 128 and 633 v. Lion Dry Goods
, 369 U.S. 17 (1962), for this proposition.  However, the 
Court there dealt only with a Section 301 case.  It did not 
have before it the issue in th
e instant case.  Indeed, the Court expressly declared:  This issue does not touch upon whether minority 
unions may demand that employers enter into par-
ticular kinds of contracts or the circumstances under 
which employers may accord recognition to unions 
as exclusive bargaining agents.  Thus, Lion Dry Goods
 is a far cry from a holding that a 
grant of recognition to a minority union would be lawful 
under Section 8(a)(2).  Indeed, as discussed above, my 
colleague agrees that such conduct would violate Section 
8(a)(2).  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 540Finally, with respect to Section 302, I recognize that 
the Board does not have a 302 allegation before it.  How-
ever, I believe that the Board must be keenly aware of 
the implications of its actions.  As the Supreme Court has 
repeatedly reminded us, the Board cannot ignore the 
broader policies of our nation™s laws.
1  One of those poli-
cies concerns the evil of an employer™s grant of a ﬁthing 
of valueﬂ to a union.  Without passing on whether the 
agreement sought here would 
constitute a violation of Section 302, my point is simply that the processing of the 
RM petition would avoid a potential 302 violation.2 APPENDIX REGIONAL DIRECTOR™S DECISION AND ORDER . . . .   I.  THE ISSUES  The Petitioner Brylane, L.P. seeks an election within a multi-
facility unit comprised of distribution workers employed at its 
two Plainfield, Indiana distribution centers and its Indianapolis, 
Indiana distribution center.  It is the position of the labor or-
ganization involved herein, Midwest Joint Board, Union of 
Needletrades, Industrial and 
Textile Employees (UNITE), 
AFLŒCIO, CLC, that the petition should be dismissed on 
grounds that no question concer
ning representation exists.  
However, in the event it is determined that a question of repre-
sentation exists, the Union agr
ees that the multifacility unit for 
which the Employer has petitioned, is an appropriate one for 
purposes of collective bargaining, and it is willing to proceed to an election within that unit. II.  DECISION For the reasons discussed below,
 it is concluded that at no time since the inception of its organizational campaign among 
the Indiana employees of Brylane has UNITE made a request, 
demand or ﬁclaimﬂ for recogniti
on within the meaning of Sec-
tion 9(c)(1)(B) of the Act, 29 U.S.C. § 159(c)(1)(B).   Since no 
question concerning representation exists, the present petition 
shall be dismissed. 
III.  STATEMENT OF FACTS Brylane markets and distributes
 retail apparel and home fur-
nishings through nine catalogs and a website.  Brylane is head-
quartered in New York City 
and operates facilities in Massa-chusetts, Texas, and three facilities in Indiana, which are the subject of the instant dispute.  Brylane is a subsidiary of the 
French company, Pinault-Printemps-Redoute (PPR).  The Indi-
ana facilities receive apparel and household furnishings from 
vendors; warehouse the items as i
nventory, then process and fill 
customer orders received from the retail public.  Approximately 
                                                          
                                                           
1 Hoffman Plastic Compounds, 535 U.S. 137 (2002); Southern 
Steamship, 316 U.S. 31 (1942). 
2 I recognize that the giving of an 
Excelsior list is not a ﬁthing of 
valueﬂ within the meaning of Sec. 
302.  However, a grant of recogni-
tion is more valuable and thus may well be a ﬁthing of value.ﬂ 
740 distribution employees are cu
rrently employed within the 
petitioned unit.   UNITE began its organizationa
l campaign among employees 
at Brylane™s Plainfield and Indiana distribution centers in Octo-
ber 2001.  UNITE™s campaign has been multifaceted. UNITE 
solicited employees to sign cards authorizing the Union to rep-
resent them; distributed handbills to employees extolling the 
virtues of unionization; and held
 meetings for employees.  On 
June 25, 2002, UNITE sponsored a rally in Indianapolis at 
which AFLŒCIO Secretary-Treasurer Richard Trumpka ad-
dressed an assembled group of Brylane employees.  There was 
also reportedly a rally in front of the building occupied by Bry-
lane™s law firm in Indianapolis, and a rally in front of Brylane™s 
corporate office in New York City.  On an unknown date(s) 
union members and allies distributed
 leaflets at Gucci stores which discussed the Brylane 
campaign and PPR™s alleged op-position to employees™ rights to organize.
3  Handbills were also 
distributed to consumers in front of a Sears store in Indianapo-
lis, seeking public support for th
e employees™ campaign.  The 
Union also mobilized sympathetic members of the local com-
munity who authored a letter to Brylane which expressed con-
cern regarding the strategy Brylane had adopted in response to 
the campaign.  In July 2002, UNITE also registered a complaint 
with the U.S. Department of State asserting that Brylane and its 
parent company had engaged in 
serious violations of the Or-
ganization for Economic Cooperation and Development Guide-lines for Multinational Enterprises.  Several unfair labor prac-
tice charges were also filed by the Union and/or employees 
with Region 25 of the Board, alleging that Brylane had violated 
the Act, but all charges were dismissed or withdrawn. During two telephone calls in mid-October to Brylane™s 
chairman and chief executive officer, Russell Stravitz, the Un-
ion™s New England director/international vice president Warren 
Pepicelli, informed Stravitz of the advent of the Union™s cam-
paign among its Indiana workers; asked that the Company be-
come party to a neutrality
4 agreement; asked that it agree upon a card-check procedure; and explained the process.  Stravitz 
declined both requests.  The Union  proceeded with its organ-
izational campaign, and as early as November 2001
5 it made 
statements to Brylane employees, the press and members of the 
public, that a majority of employees had executed authorization 
cards. 
At the Union™s request, a meeting occurred on August 1, 
2002, in New York City among representatives of the parties.  
 3 Gucci is also a subsidiary of PPR. 
4 A neutrality agreement is one wh
ereby an employer agrees that 
during a union™s organizational campaign, it will remain neutral and not 
express opposition to its employees™ selection of union representation.  
According to the vice president, the card-check procedure he envi-
sioned would involve a neutral thir
d party who would verify the au-
thenticity of cards presented by the Union, and if a majority of an Em-

ployer™s employees executed cards, the Employer would recognize the 
Union as the exclusive representative of its employees. 
5 The earliest evidence of record of 
such a claim of majority status 
occurred in a leaflet distributed to employees on approximately No-
vember 1, 2002.  In addition to a
nnouncing the date of a meeting for 
employees, the leaflet states ﬁOver the last few weeks, an [sic]majority 
of Brylane workers have signed union cards!ﬂ 
 BRYLANE, L.P. 541In correspondence between the parties which preceded the 
meeting, the Union indicated th
e purpose of the meeting was to discuss ﬁBrylane™s and the union™
s conduct during the course of 
the campaign and dispute resolution options concerning union 
representation.ﬂ  Present on behalf of Brylane were CEO 
Stravitz, Alain Luchez, the senior  vice president of the catalog 
division of PPR (called ﬁRedcatsﬂ
), and Brylane™s senior vice 
president of human resources, Audry Wathen.  Present on be-
half of UNITE were its President Bruce Raynor, its New Eng-
land Director/Vice President (Warren Pepicelli), and another 
vice president, Mark Fleischman.  The parties™ two principals, 
Raynor and Stravitz,  were th
e primary spokesmen.  With few 
exceptions, the parties™ descriptions of the content of this meet-
ing are consistent.  Following in
troductions by the participants, 
Stravitz asked Raynor to state the reason he requested the meet-

ing.  Raynor gave a fairly lengt
hy description of the history of 
its organizing efforts at Brylane™s Indiana centers and ex-

pressed criticism of the Company™s campaign strategy.  He 
stated that the Company had conducted a campaign of intimida-
tion and threats directed toward employees, as well as attacks 
upon union leadership.  Raynor further stated that in light of the 
coercive atmosphere Brylane had created, the Union had con-
cluded that a free and fair election could not occur at this time.  
Consequently, the Union believed that a neutrality agreement 
with a card-check procedure was the only way a representation 
question could accurately reflect true employee sentiments.  At 
one point during the meeting CEO Stravitz asked Raynor what 
unit the Union ﬁwas interested in,ﬂ and Raynor replied that the 
Union sought a unit comprised of employees of the three Indi-
ana facilities.   Following the Union™s presentation,  Stravitz 
presented his reply.  He stated that there were employees at its 
Indiana centers who did not want union representation as well 
as those who did, and he preferred to resolve the matter through 
Board election procedures.  Pepicelli commented that Brylane 
enjoyed an amicable relationship 
with the Union in its represen-
tation of Brylane employees at 
its Massachusetts distribution center, and he did not understand why Brylane would not agree 

to the card check procedure for Indiana workers.  The meeting 
apparently ended on a amicable note, but without achieving a 
consensus between the parties.   
The parties™ version of the content of this meeting differs in 
one respect:  The Employer asserts that  Raynor stated that a 
majority of employees had signed union authorization cards, 
while the Union denies any such thing was said.  Brylane™s vice 
president of human resources testified as follows:    Mr. Raynor said that he has the cards.  He has prepared [sic] 

the majority of the cards and he is prepared to prove it. 
 Later, on cross-examination she testified that ﬁ[h]e said 
UNITE has the majority of the cards and I am prepared to 
prove it.ﬂ  Both Raynor and Pepicelli denied that these statements (or 
any similar statements) attributed
 to Raynor were spoken.  Al-
though CEO Stravitz was present at the hearing herein and available as a rebuttal witness, he was not called as a witness by 
either party.
6                                                            
                                                           
6 Brylane™s CEO appeared under subpoena from UNITE. 
It is undisputed that at no tim
e during this meeting did the Union expressly request recogniti
on.  Nor did it suggest a date 
on which a new card check could occur.  It did not offer the 
name of an individual who might conduct a card check.  It did 
not offer to show authorization cards to Brylane, and it did not 
ask Brylane for a list of employees.    
On August 8 a second meeting occurred at the Union™s re-
quest between Stravitz and Raynor.
7  According to the uncon-tradicted testimony of Raynor, 
 Stravitz ﬁexpressed concern 
about the nature of the cards that were signed.ﬂ  UNITE pro-
posed that the parties agree upon a card-check procedure which 
would disregard existing cards; entail a new, 30-day period 
during which Brylane would provide UNITE with a list of em-
ployees within the petitioned unit; the Union would solicit sig-
natures on new authorization cards; and Brylane would refrain 
from expressing any views or engaging in any conduct anti-
thetical to the Union™s campaign.  At the conclusion of this 
period, if a majority of empl
oyees had executed cards, the Un-
ion could request a third party to review the cards; and if a ma-

jority of signatures were authenticated, recognition from Bry-
lane would follow.  After the Union proposed this new solicita-
tion process at the August 8 meeting, Stravitz reiterated his preference for a Board-conducted election, and the meeting 
ended inconclusively.  
Later that day in a telephone call to Raynor, Stravitz reiter-
ated that he was opposed to the card-check mechanism, but 
would not ﬁclose the door completelyﬂ to the concept.  That 
same day the instant petition was filed.   
IV.  ANALYSIS Section 9(c)(1)(B) of the National Labor Relations Act pro-
vides in pertinent part, that when a petition has been filed:  by an employer alleging that one
 or more individuals or labor organizations have presented to him a claim to be recognized 
as the representative defined in 
subsection (a) of this section  the Board shall conduct an investigation, 29 U.S.C. § 
159(c)(1)(B).  If the investigation (and/or subsequent hearing) indicates that a question of representation exists, an election is 

conducted.  The Board has consiste
ntly construed the language of 
this section to require evidence of a ﬁpresent demand for recogni-
tionﬂ from a union in order to process a petition under Section 
9(c)(1)(B),  New Otani Hotel & Garden
, 331 NLRB [1078] 
(2000); Windee™s Metal Industries, 309 NLRB 1074 (1992); 
Albuquerque Insulation Contractor, 256 NLRB 61 (1981).  This 
interpretation is based not only upon the plain language of Sec-

tion 9(c)(1)(B), but also its legislative history.  Congress included 
the language limiting employer petitions to cases in which a un-
ion has presented a ﬁclaim to be recognized as the representative 
defined in section 9(a)ﬂ in order to preclude employers from 
attempting to control the timing of
 elections.  Otherwise employ-
ers might file petitions early in organizational campaigns in an 

effort to obtain a vote rejecting the union before the union has 
had a reasonable opportunity to organize.  Pursuant to the lan-
guage of Section 9(c)(1)(B), employers can petition for an elec-
 7 This meeting, too, apparently occurred in New York City. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 542tion only after a union has sought recognition  as the majority 
representative of its employees. 
In the case at hand, it is undis
puted that at no time has the Union made an express request upon Brylane that it recognize 
UNITE as the exclusive collective-bargaining representative of 
any of the Company™s Indiana distribution center employees.   
The Employer argues, however, that a statement made by 
UNITE™s president at the August 1 meeting which indicated 
that the Union enjoys majority support among unit members, 

constitutes a request for recognition.  This argument is rejected 
for several reasons.  In an RM proceeding, the burden is upon the Employer to establish that a request for recognition has 
been made.  At the hearing of this case, Brylane presented one 
witness who in less-than-lucid te
stimony asserted that Raynor 
stated that the Union possessed majority support among Bry-

lane employees and was prepared to prove it.   Two witnesses 
presented by the Union, incl
uding the person to whom this statement was attributed, denied any such statement was made.  

The Employer had within its pow
er the ability to rebut this 
testimony by calling Stravitz as a witness since he also attended 
this meeting.  But it declined to do so.  Therefore, the prepon-derance of record evidence fails 
to establish that the statement 
of majority support attributed to Raynor was spoken.  Even if 
the statement were said, a statement that a union enjoys major-
ity status, without more, does not constitute a demand for rec-
ognition.  It is undisputed that no date for a card check was proposed by the Union; it did not offer to show the Employer 
any cards; it did not suggest the name of an individual who 
might conduct a card check; and the Union did not ask Brylane 
for a list of employees.
8  The undersigned is aware of no case in which the Board has held that a mere statement of majority 
status, whether spoken to an employer or to third parties, con-
stitutes a request for recognition.   In its posthearing brief Brylan
e cites three cases which it 
claims stand for this proposition:  
Amperex Electronic Corp.
, 109 NLRB 353 (1954), 
Westinghouse Electric Corp., 129 NLRB 846 (1960), and Sonic Knitting Industries, 228 NLRB 1319 (1977).  The Employer™s re
liance upon these cases is mis-placed, for none of them involve a situation where a union 

made a statement claiming majority employee support.  In 
Am-perex 
the Board dismissed an RM petition for an election 
within a unit comprised of laboratory technicians.  The Union 
contended that the technicians were already a part of the pro-
                                                          
                                                           
8 In its posthearing brief the Employer
 mischaracterizes the record in 
this matter regarding certain statemen
ts made by Raynor at this meet-
ing.  The Employer argues that the Union stated that it had totally dis-
counted an election as a vehicle for the resolution of their dispute.  If 
voluntary recognition is the only solution to the dispute, the argument 
goes, then a request for a card check 
coupled with a claim of majority 
status is tantamount to a demand for 
recognition.  The record testimony 
does not support the Employer™s versi
on of this conversation.  Based 
upon record testimony, at no timeŠnot at the August 1 meeting or 
otherwiseŠhas the Union said it w
ould not seek an election under any 
circumstances,  Rather, Raynor explai
ned at the meeting that it was the 
Union™s opinion that Brylane™s conduct in response to its campaign had 

so intimidated employees, that a free and fair election could not occur 
at this time.  Thus, based upon record evidence, an election remains a 
viable option to the Union at some future date. 
duction and maintenance unit it represented, and argued that the parties™ contract barred further 
processing of the petition.  The Board concluded that the laborat
ory technicians were not mem-
bers of the existing unit and dismissed the petition not on con-
tract bar grounds, but on grounds that no union had made a 
demand for recognition among a unit comprised only of techni-
cians.  Absent a question con
cerning representation, no election was warranted.  In 
Westinghouse Electric Corp., the employer 
filed an RM petition to give its professional employees an op-
portunity to vote on whether they wished to continue to be in-
cluded within a broader nonprofessional unit of employees.  
The Board found that since the union persisted in its claim to 
represent the professional employees in the existing broader 
unit, a ﬁclaimﬂ for recognition existed, and an election was 
ordered.  Lastly, in 
Sonic Knitting the employer had voluntarily 
recognized the union as the representatives of its employees at 
two locations.  The employer f
iled an RM petition seeking an election for the employees of only one of the facilities.  The 
Board dismissed the petition because the union claimed it rep-
resented the employees of both facilities, and it ﬁhas made no 
demand for recognition in the petitioned-for unit.ﬂ  Thus, unlike 
the case at hand, none of these 
cases involved a statement by a 
union indicating that it possessed support from a majority of an 

employer™s employees.  Brylan
e™s reliance upon some of the dicta in these cases is misplaced.  In one part of its decision in 
Sonic Knitting, for example, the Board summarizes the requi-
sites of Section 9(c)(1)(B) by st
ating that a QCR is established only by the ﬁclaimﬂ of a union ﬁthat it represents a majority of 
the employees.ﬂ  Yet in another portion of the decision, the 
Board explains that it is dismissing the employer™s petition 
because ﬁthe Union has made no demand for recognition in the 
petitioned-for unit.ﬂ  Thus, the Board refers interchangeably to 
both a ﬁclaimﬂ made by a union 
and a demand for recognition.  
However, nowhere does the deci
sion hold that a union™s mere statement that it enjoys majority employee support constitutes a 
ﬁclaimﬂ for recognition within the meaning of Section 

9(c)(1)(B).   Brylane also argues that statements made by the Union 
throughout its organizational campaign to third parties to the 
effect that it enjoys majority status, coupled with a request that 
Brylane sign a neutrality/card check agreement, constitute a 
demand for recognition upon Brylane.
9  The Employer cites no 
case law in support of this pr
oposition, however.  And the un-dersigned is aware of none.  Even in Rapera, Inc., 333 NLRB 
1287 (2001), Members Truesdale and Hurtgen did not consider 

statements of majority status made to third parties in the con-
text of a neutrality/card-check request, sufficiently reliable 
evidence upon which to base a finding that a demand for recog-
 9 The Employer placed various docum
ents into the record (some of 
which were authored by the Union and some of which were not), as 
evidence of the Union™s claim for 
recognition.  For purposes of the 
analysis of this argument, only those documents which were authored 
by UNITE and/or agents thereof, or which are otherwise attributable to 
Union have been considered.  These include E. Exhs. 1, 2, 4, 5, 6, 7, 8, 
11, and 13 (and its accompanying stipul
ation of the parties).  Other 
documents are deemed of no eviden
tiary value since no agency rela-tionship has been established between the author of the documents or 

assertions contained therein, and UNITE. 
 BRYLANE, L.P. 543nition had occurred.  Like the case at hand, in 
Rapera the union made statements in letters to sp
ecific individuals, as well as in 
campaign fliers and newspaper articles, that it enjoyed the sup-
port of a majority of the employees in the petitioned unit.   
Members Truesdale and Hurtgen did not rely upon these state-
ments to third parties as evidence of demand for recognition.  
Rather, they regarded an affidavit of a union official indicating 
that the union enjoyed majority support, which had been filed 
in United States District Court in an unrelated matter, as reli-
able evidence upon which to find that a demand had occurred.  
Moreover, Members Truesdale 
and Hurtgen expressed their concurrence with case precedent which requires that a demand 

must be made directly upon the employer.
10  Therefore, even 
under the Truesdale/Hurtgen analysis, no demand for recogni-
tion would be found in this case.   In Rapera all members of the Board acknowledged that 
statements of majority status made to third parties during a 
campaign, coupled with a neutrality/card-check request, do not 
constitute a demand for recognition upon an employer.  They 
also recognized that often statem
ents made by both parties dur-
ing a campaign, including statements boasting of employee 
support, may be mere ﬁpuffery,ﬂ
 Id. at [1288].  In other con-
texts, too, the Board has recognized that during an organiza-

tional campaign both parties are prone to exaggeration, and the Board no longer recognizes a claim of misrepresentation as 
objectionable conduct warranting the setting aside of an elec-
tion, Midland National Life Insurance Co.
, 263 NLRB 127 (1982) (readopting the principals of Shopping Kart Food Mar-ket, 228 NLRB 1311 (1977)).  As the Board stated in 
Shopping Kart:  ﬁ. . . we believe that Board rules in this area must be 
based on a view of employees as
 mature individuals who are capable of recognizing campaign propaganda for what it is and 
discounting.  Id. at 1313. In the present case, public st
atements of majority support 
made by UNITE suggest that it, too, may have engaged in a fair 
amount of puffery.  In a handbill distributed to Brylane em-
ployees only a month after the 
advent of its campaign, UNITE boasted that ﬁ[o]ver the last few weeks, an [sic] 
strong majority of Brylane workers have signed union cards!ﬂ (emphasis 
added).  While it is possible that the Union obtained signed 
cards from over 370 employees with
in a few weeks™ time, it is 
equally possible that the handbill was infected with a bit of 

puffery.  On balance, therefore, one cannot conclude that 
statements made to third parties indicating that UNITE enjoyed 
majority support, coupled with a request that Brylane agree to a 
neutrality agreement and card check procedure, are tantamount 
to a demand for recognition upon Brylane. 
In contrast to these statements of majority status, Brylane as-
serts that one statement containe
d in a newspaper article (enti-
tled ﬁIndy Infoﬂ) authored by a UNITE organizer constitutes a 

present demand for recognition upon Brylane.
11  The article 
begins with a report on a demonstration in front of a Sears store 
                                                          
 10 In 
Rapera
 Truesdale and Hurtgen found this direct connection to 
the employer through an inference th
at ﬁ[i]t was reasonably foreseeable 
that the Union™s sworn court statement . . . would become known to the 
Employer,  Id. at [1288] fn. 8. 
11 This document is E. Exh. 8. 
in Indianapolis seeking public support for Brylane employees™ 
organizational efforts.  This is followed by a description of the 
ﬁunjustﬂ terms and conditions of employment under which 
Brylane employees work, and their need for representation.  
The article proceeds with an assessment of the improvements 
which can be expected from the collective-bargaining process.  
It further points out that Brylane is the only distribution center 
owned by PPR which is not unionized.  Lastly, the article dis-
cusses forms of support Brylane employees have received from 
around the country, including the distribution of  leaflets to 
customers of Gucci in Chicago and Sears in Indianapolis, and 
the visits from workers from Chadwick™s of Boston and from 
France who supported the campaign.  Lastly, the article states: 
 Brylane has been called upon to answer to their employees™ 
demands and negotiate a contract with them.  The workers 
will not let Brylane stand in their way as they exercise their 
legal rights to organize the workplace. 
 Viewed in the context of the article, it cannot be concluded that this one statement constitutes a demand for recognition 
directed by UNITE to Brylane.  First, the article is written from 
the perspective of Brylane employees.  It is they who are asking 
that Brylane respect their right to organize.  It is their demands 
for which the employees seek redr
ess, and it is they who urge 
Brylane to negotiate with them.  The phrase ﬁemployee de-
mandsﬂ is also ambiguous and open to several interpretations.  
For these reasons it cannot be concluded that this sentence con-
stitutes a ﬁclaimﬂ for recognition under Section 9(c)(1)(B).   
Lastly, Brylane argues that the content of literature authored 
by UNITE during its campaign ﬁare 
at least worthy of treatment 
no different than that given to informational picketing, because 
they are designed to communicate the Union™s position, beliefs 
or assertions to third parties.ﬂ  It is true that at times picketing 
which appears at first blush to be informational or area stan-
dards in character may, upon closer examination, be found to 
have a recognitional object.  Here, however, the issue is not 
whether the Union™s campaign had a recognitional objectŠall campaigns doŠbut rather, whether the Union has made a 
pre-sent
 demand for recognition upon Brylane.  Thus, the picketing 
analogy proposed by the Em
ployer is inapplicable. 
The facts in 
New Otani Hotel & Garden
, 331 NLRB 1078 (2000), appear most analogous to the facts in the case at hand.  
There, the Board affirmed a Regional Director™s dismissal of an 
RM petition on grounds that no request for recognition had 
been made upon the employer.  In 
New Otani the union had 
engaged in informational picketing and urged a boycott of the 

employer™s hotel for 4 years.  Like the case at hand, it too had 
requested that the employer enter into a neutrality/card-check 
agreement.  The Board rejected the employer™s assertion that 
picket signs which said that the hotel ﬁdoes not have a contractﬂ 
with the union and ﬁhas substandard working conditionsﬂ con-
stitute a demand for recognition.  The Board reiterated the ra-
tionale for 9(c)(1)(B)™s enactment:    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 544Thus, the Act contemplates that
 a union which is not presently 
majority representative may decide when or whether to test its 
strength in an election by its decision as to when or whether to 
request recognition or itself petition for an election, Id. at 
[1288]. 
 So, here, too, absent a ﬁpresent demandﬂ for recognition by 
UNITE, it is the Union™s prerogative to decide when and 
whether to test its strength in an election or otherwise. . . . .   